DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires identification information,” “a determination unit that determines,” and “an execution unit that executes” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 2 requires “an acquisition unit that acquires  identification information of the optical module to be mounted”, “a determination unit that determines a processing sequence”, and “an execution unit that executes, for the optical module, a processing sequence determined by the determination unit.” However, the specification as filed does not provide an adequate explanation as to how these units are  realized. More specifically, the specification, Para. 20, states “The memory 4y includes programs of a storage unit 4a, an acquisition unit 4b, a determination unit 4c, and an execution unit 4d in Fig. 2.” Accordingly, the acquisition unit, determination unit, and execution unit are instructions stored in a memory. These units do not actually perform the acquiring, determining, or executing. They provide instructions to the CPU to perform these steps. Therefore, the specification fails to provide adequate explanation.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, adequate disclosure in the specification is required for the claim to be definite under § 112(b) because the specification forms part of the § 112(f) claim limitation. For the corresponding disclosure to be adequate, it must be disclosed in a way that one skilled in the art will understand what specific structure or material the inventor has identified to perform the recited function. Also, the structure, material or acts must be sufficient to perform the entire function recited in the claim limitation. Additionally, the structure or material must be clearly linked to the function in the written description.
	The corresponding disclosure will be inadequate when the structure or material that performs the function is entirely absent, is not sufficient to perform the entire function, or is not linked to the function.
	In this instance, the corresponding disclosure is inadequate because the structure or material that performs the function is absent. The corresponding structure or material is absent when there is no discussion in the specification or drawings of what accomplishes the function. This can occur when the specification merely repeats the function without any structure to perform the function or when the specification or drawings merely designate a “black box” to perform the function. 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “acquisition unit 4b”, “determination unit 4c” and “execution unit 4d.”
	However, the specification, Para. 20, states “The memory 4y includes programs of a storage unit 4a, an acquisition unit 4b, a determination unit 4c, and an execution unit 4d in Fig. 2.” Accordingly, the acquisition unit, determination unit, and execution unit are instructions stored in a memory. That is, they do not have necessary structure to perform the actual steps of acquiring, determining, or executing. Rather, they only provide instructions to the CPU to perform these steps. Therefore, the specification fails to clearly identify the structures that performs these tasks. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmi et al. (US20140136648A1).
	Regarding claim 1, Hemmi et al. discloses A light transmission device (Fig. 2) provided with a port to be mounted with an optical module that transmits an optical signal (Fig. 2; Fig. 3;Para. 83; Para. 86; the SFPs 160 are shown. The SFP 160 is coupled to the channel coupling part 120 in accordance with being inserted into the SFP slot 123 of the channel coupling part 120. The SFP 160 can be inserted into and removed from the SFP slot 123 by a user. One SFP slot 123a corresponds to one port), the light transmission device comprising: 
	a storage unit (Fig. 2; Fig. 6; the local memory LM 113) that holds a table (Fig. 6; LM 113 holds a plurality of table as shown) in which a processing sequence associated to each piece of identification information of the optical module is stored (Fig. 11; Para. 102; the port mapping table is shown. The port mapping table 1200 denotes a physical port number 1221, a protocol 1222, a supported bit rate 1223, a mounted SFP type 1224, a received optical signal bit rate 1231, a decode type 1232, a linkUP status 1233, an arrived packet type 1234, a MAC address 1241, and a WWN 1242 for each port in the channel coupling part 120. The protocol 1222 denotes the protocol being used by the relevant port. The supported bit rate 1223, based on data acquired from the SFP 160 inserted into the relevant port, denotes the bit rate supported by this SFP 160); and 
	a control unit (Fig. 2; the microprocessor (MP) 112) that acquires identification information of a mounted optical module (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type), determining a processing sequence associated to the acquired identification information of the optical module (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type) with reference to the table (Fig. 8; SFP type table is shown), and executing a determined processing sequence for the optical module (Fig. 20; Para 189; In a case where it has been determined that a SFP 160 is inserted into the target port SFP slot 123 (S1510: Y), the MP 112 recognizes the supported protocol of the SFP 160, and determines whether or not the SFP 160 supports the configured protocol (S1530). At this point, the MP 112, for example, acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type).
	Regarding claim 4, the present system discloses The light transmission device according to claim 1, as described and applied above, further comprising a plurality of ports to be mounted with the optical module (Fig. 2; the plurality of SFP ports are shown), and a main signal control unit that controls means for controlling a main signal of the optical module for each of the ports (Fig. 2; Para. 83; The SFP 160 comprises a connector for coupling a network 50 optical cable, and converts an electrical signal of the channel coupling part 120 to an optical signal of the optical cable and vice versa).
	Regarding claim 8, the present system discloses A light transmission system comprising: the light transmission device according to claim 1, as described and applied above; and an optical module (Fig. 2; the plurality of SFPs 160 are shown) to be mounted on the port of the light transmission device (Fig. 2; Fig. 3;Para. 83; Para. 86; The SFP 160 is coupled to the channel coupling part 120 in accordance with being inserted into the SFP slot 123 of the channel coupling part 120. The SFP 160 can be inserted into and removed from the SFP slot 123 by a user. One SFP slot 123a corresponds to one port).
	Regarding claim 9, Hemmi et al. discloses A control method of a light transmission device (Fig. 2) provided with a port to be mounted with an optical module that transmits an optical signal (Fig. 2; Fig. 3;Para. 83; Para. 86; the SFPs 160 are shown. The SFP 160 is coupled to the channel coupling part 120 in accordance with being inserted into the SFP slot 123 of the channel coupling part 120. The SFP 160 can be inserted into and removed from the SFP slot 123 by a user. One SFP slot 123a corresponds to one port), the control method comprising: 
	acquiring identification information of a mounted optical module (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type); 
	determining a processing sequence associated to identification information of an optical module from the acquired identification information of the optical module to be mounted (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type); and 
	executing a determined processing sequence for the optical module  (Fig. 20; Para 189; In a case where it has been determined that a SFP 160 is inserted into the target port SFP slot 123 (S1510: Y), the MP 112 recognizes the supported protocol of the SFP 160, and determines whether or not the SFP 160 supports the configured protocol (S1530). At this point, the MP 112, for example, acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type).
	Regarding claim 10, the present combination discloses  The control method of a light transmission device according to claim 9, as described and applied above, wherein the determining a processing sequence associated to identification information of the optical module (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type) is performed by referring to a table (Fig. 8; SFP type table is shown) in which a processing sequence associated to each piece of identification information of the optical module is stored (Fig. 11; Para. 102; the port mapping table is shown. The port mapping table 1200 denotes a physical port number 1221, a protocol 1222, a supported bit rate 1223, a mounted SFP type 1224, a received optical signal bit rate 1231, a decode type 1232, a linkUP status 1233, an arrived packet type 1234, a MAC address 1241, and a WWN 1242 for each port in the channel coupling part 120. The protocol 1222 denotes the protocol being used by the relevant port. The supported bit rate 1223, based on data acquired from the SFP 160 inserted into the relevant port, denotes the bit rate supported by this SFP 160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US20140136648A1) in view of Medhi (Von Neumann Architecture, 2012).
	Regarding claim 12, Hemmi et al. discloses a control program of a light transmission device (Fig. 2) provided with a port to be mounted with an optical module that transmits an optical signal (Fig. 2; Fig. 3;Para. 83; Para. 86; the SFPs 160 are shown. The SFP 160 is coupled to the channel coupling part 120 in accordance with being inserted into the SFP slot 123 of the channel coupling part 120. The SFP 160 can be inserted into and removed from the SFP slot 123 by a user. One SFP slot 123a corresponds to one port), the control program causing a control unit to execute (Fig. 2; the microprocessor (MP) 112 performs the method as shown): 
	acquisition processing of acquiring identification information of a mounted optical module (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type); 
	determining process of determining a processing sequence associated to identification information of an optical module from the acquired identification information of the optical module to be mounted (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type); and 
	execution process of executing a determined processing sequence for the optical module  (Fig. 20; Para 189; In a case where it has been determined that a SFP 160 is inserted into the target port SFP slot 123 (S1510: Y), the MP 112 recognizes the supported protocol of the SFP 160, and determines whether or not the SFP 160 supports the configured protocol (S1530). At this point, the MP 112, for example, acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type).
	However, the present combination does not expressly disclose non-transitory computer-readable storage medium recording a control program.
Mehdi discloses non-transitory computer readable storage medium (Fig. 2.1; the memory) recording a control program (Fig. 2.1; Page 1, last paragraph; the computer’s memory is used to store program instructions and data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system software on a computer-readable storage medium (or the processor and memory). The motivation would have been to fully automate the communication system that runs on computer software.
	Regarding claim 13, the present combination discloses The non-transitory computer-readable storage medium recording a control program of a light transmission device according to claim 12, as described and applied above, wherein determination processing of determining the processing sequence (Fig. 2; Fig. 20; Para. 189; the MP 112 acquires the type of the SFP 160 in accordance with the I2C (Inter-Integrated Circuit) coupling, and recognizes the supported protocol based on the acquired type) is performed by referring to a table  (Fig. 8; SFP type table is shown) in which a processing sequence associated to each piece of identification information of the optical module is stored (Fig. 11; Para. 102; the port mapping table is shown. The port mapping table 1200 denotes a physical port number 1221, a protocol 1222, a supported bit rate 1223, a mounted SFP type 1224, a received optical signal bit rate 1231, a decode type 1232, a linkUP status 1233, an arrived packet type 1234, a MAC address 1241, and a WWN 1242 for each port in the channel coupling part 120. The protocol 1222 denotes the protocol being used by the relevant port. The supported bit rate 1223, based on data acquired from the SFP 160 inserted into the relevant port, denotes the bit rate supported by this SFP 160).
Allowable Subject Matter
Claims 3, 5-7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636